DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on January 25, 2021 has been received and considered. By this amendment, claims 22, 28, 33, 40, and 51 are amended and claims 22-51 are now pending in the application.
Note: The amendment filed on January 25, 2021 appears to amend claims 22 and 33 from the form they were submitted in on February 21, 2020 and amend claims 40 and 51 from the form they were submitted in the After-Final amendment of May 22, 2020. It is not clear which set of claims form the basis of the amendment. For the purpose of this communication, it will be considered that the amendments are based on the claims as submitted on February 21, 2020 and claims 40 and 51 do not include underlining to indicate all of the amendments made.
Allowable Subject Matter
Claims 22-51 are allowed.
The following is an examiner’s statement of reasons for allowance: It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious “an enclosure; a bottom cap attached on a first end of the enclosure, the bottom cap including a surface with curvature in at least one dimension and wherein the curvature is present over at least half of the surface in the at least one dimension; a top cap attached to a second end of the enclosure that is opposite from the first end; circuitry within the enclosure; a battery within the enclosure” in combination with the rest of the claimed limitations set forth in the independent claim.
Searching by the Examiner yielded prior art as cited in the previous Office Actions.  Based on Applicant’s arguments and the Examiner’s review of the Office Actions mailed on 4/6/2020 and 11/30/2020, the subject matter is deemed to be allowable. Further explanation can be reviewed in the Applicant’s arguments filed on January 25, 2021. Therefore, it is concluded by the examiner that claims 22-51 of the present invention are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792